O’Neill, J.
The facts are not in dispute.
Pursuant to Section 3513.07, Revised Code, on February 16, 1968, three days before the February 19, 1968, filing deadline, Frances P. Bolton and A. L. DeMaioribus filed with the Board of Elections of Cuyahoga County a declaration of candidacy, declaring their desire to be candidates for election to the office of delegate from the 22nd Congressional District of Ohio to the Republican National Convention at the primary election to be held on May 7, 1968, and requesting that their names be printed upon the official primary election ballot of the Republican party as candidates for such office. They also filed five part-petitions containing approximately 120 names of qualified electors attesting to the qualifications of Bolton and De-Maioribus to perform the duties of the office, as required by Section 3513.07, Revised Code, which section requires valid signatures of 100 registered electors to place the candidates’ names on the primary ballot.
The board of elections certified as valid the said declaration of candidacy and five part-petitions containing approximately 117 valid signatures of registered electors of the 22nd Congressional District.
On February 24, 1968, plaintiff filed a written protest challenging the sufficiency and validity of part-petition No. 5, bearing 26 signatures and circulated by Harry Sanger, on the ground that this part-petition failed to bear the handwritten signature of a notary public in the jurat which appears following the circulator’s affidavit.
On March 7, 1968, the Board of Elections of Cuya-hoga County conducted a public hearing on that protest *178and, at the conclusion of the hearing, unanimously rejected the plaintiff’s protest and ordered the names of Frances P. Bolton and A. L. DeMaioribus placed upon the Republican primary ballots as candidates for delegates to the Republican National Convention from the 22nd Congressional District in the primary election to be held on May 7, 1968.
It is undisputed that the declaration of candidacy of Bolton and DeMaioribus is proper and valid and that the candidates took every action required of them by law with regard to their declaration of candidacy and petition.
It is undisputed that Hary Sanger, the circulator of the part-petition in question, took every action and performed every duty required of him by law with regard to the declaration of candidacy and petition.
Specifically, it is undisputed that Sanger:
1. Personally appeared before the notary on February 15, 1968;
2. Was placed under oath administered by the notary;
3. Signed his name and address to the petition;
4. Inserted the date in the jurat showing the day on which Stillman, the notary public, administered the required oath to Sanger;
5. Deposed under oath that:
(a) He was the circulator of the petition;
(b) The signatures on the petition were the signatures of the individuals they purported to be;
(c) All signatures were affixed in his presence.
It is undisputed that the notary, Saul Gr. Stillman, administered the required oath to the circulator, Harry Sanger, on February 15, 1968.
It is likewise undisputed that the notary, Stillman, affixed his stamp to the jurat in question, and thus printed his name, his title of office of notary public, the limitations of his jurisdiction, and the fact that his commission has no expiration date upon the jurat following the affidavit of the circulator, which jurat contains the handwritten proper date of the day upon which the oath was administered. Stillman, the notary, inadvertently omitted to subscribe his signature to the jurat along side his printed *179name, and inadvertently omitted to imprint his metal seal upon the jurat.
It is undisputed that there was no fraud, deception or illegality in connection with the execution of the affidavit or any part of the declaration of candidacy or petition.
The question which this court must determine is whether a declaration of candidacy and petition of a candidate, which is otherwise proper in every way, substantially complies with the requirements of Section 3513.07, Revised Code, where the notary public who administered the oath to the circulator of one part-petition inadvertently omitted to subscribe his handwritten signature to the jurat along side his printed name which he had stamped on the jurat, and inadvertently omitted to imprint his seal upon such jurat.
The pertinent language of Section 3513.07, Revised Code, reads as follows:
“The form of declaration of candidacy and petition of a person desiring to be * * * a candidate for election to an office * * * to be voted for at a primary election shall be substantially as follows: * * *” (Emphasis added.)
The candidates have performed every duty and act required of them by law. The circulator has performed every act and duty required of him by law. The notary performed every duty and act required of him by law except those admittedly inadvertent omissions.
The appellee makes no contention that the public policy or public interest requires more for substantial compliance than was done here. The appellee does not claim that any fraud or deception occurred in this case, or is likely to occur in the future by reason of such inadvertent omissions.
In his brief, the appellee asserts no logical or reasonable proposition, based upon a public purpose, public policy or public interest for invalidating this part-petition upon this technical ground. The appellee relies upon the case of State, ex rel. Andrews, v. Board of Elections of Medina County (1963), 175 Ohio St. 249, for his position.
The factual difference between the Andrews case and *180the instant case is that in Andrews there was no allegation nor any evidence that the part-petition which was challenged contained in the jurat (1) a date, (2) the name or any identification of a notary who might have administered the oath to the circulator of the petition, (3) the identification “notary public,” (4) the “limitations of jurisdiction” of a notary, (5) the date of expiration of the commission of a notary. In other words, when the board of elections examined the challenged part-petition in the Andrews case there was no evidence that there was anything in the jurat which would lead the board to believe that any person had administered an oath to the circulator nor any identification which would permit the board to promptly seek out a person to determine if he had, in fact, administered the oath to the circulator as required by law.
In the instant case, the jurat is dated and the notary is identified by his name and office printed by his stamp upon the jurat and by the date of expiration of his commission and by the statement of the limitations of his jurisdiction.
The rule expressed in the Andrews case should not be extended beyond the facts which appear in the record of that case in order to invalidate the petition in the instant case, because no vital public purpose or public interest is served by such extension.
Absolute compliance with every technicality should not be required in order to constitute substantial compliance, unless such complete and absolute conformance to each technical requirement of the printed form serves a public interest and a public purpose.
It can well be argued that when, as in Andrews, no date, no name of a notary, no reference to his commission, and no limitation of his jurisdiction appear in the jurat of the notary, it would be an unreasonable burden to require the board of elections to seek out an unknown person, through the circulator or the candidate, and make a determination, based upon evidence taken after the filing, as to whether or not an oath was administered and who administered such oath.
*181However, in the instant ease, the date, the name of the notary, the title of his office, the limits of his jurisdiction and the expiration date of his commission, all identify the notary and represent prima facie evidence of sufficient substantial compliance with the statutory requirements for the board of elections to certify the petition as valid.
In the instant case, no challenge is made to the affidavit of the circulator. The only question concerns a technical defect in the jurat.
A jurat is not part of an affidavit, but is simply a certificate of the notary public administering the oath, which is prima facie evidence of the fact that the affidavit was properly made before such notary.
Black’s Law Dictionary (4 Ed.), 990, defines “jurat” as follows: ‘ ‘ Certificate of officer or person before whom writing was sworn to.”
With regard to “jurat,” it is stated in 50 Corpus Juris Secundum, at page 705:
“In common use the term is employed to designate the certificate of a competent administering officer that a writing was sworn to by the person who signed it. It is no part of the oath, but is merely evidence of the fact that the oath was properly taken before the duly authorized officer.”
In 2 Ohio Jurisprudence 2d 18, Section 11, it is stated:
“The jurat is simply a certificate evidencing the fact that the affidavit was properly made before a duly authorized officer. Common prudence dictates that a properly executed jurat be attached to every affidavit although, strictly speaking, it is not part of the affidavit, but simply evidence that the affidavit has been properly sworn to. # * * J J
With regard to a notary seal, Section 147.04, Revised Code, provides:
“ * * * Said seal shall consist of the coat of arms of the state within a circle one inch in diameter and shall be surrounded by the words;‘notary public,’ ‘notarial seal,’ or words to that effect, the name of such notary public and the counties for which he is commissioned, or if an attorney at law and commissioned for the whole state, the words *182for the ‘State of Ohio.’ The name of the notary public and the limits of his jurisdiction may, instead of appearing on the seal, be printed, typewritten, or stamped in legible, printed letters, near the signature of such notary public on each document signed by him. * * *”
In 41 Ohio Jurisprudence 2d 5, Section 6, it is provided, with reference to a notary seal:
“* * * The effect of the proviso [Section 147.04] is that he need not have such seal if his name is stamped or printed on the document in a legible manner. Manifestly, if the seal itself is not required to give effect to the official act of the notary, the requirements of the proviso are not essential; and it is to be noted in this respect that the above statutory requirement that the notary shall provide himself with a seal does not make it a condition of the validity of his authentication of an affidavit that he use it. * * *”
The cases of State, ex rel. Allen, v. Board of Elections of Lake County (1959), 170 Ohio St. 19, and State, ex rel. Reed, v. Malrick (1956), 165 Ohio St. 483, upon which the appellee relies, are not dispositive of the instant case because in each of those cases the question was whether a candidate' could properly act as a notary in taking the acknowledgment of the circulators of such candidate’s own petition papers.
Although the statute has been changed, the rationale of the third paragraph of the syllabus in the case of Sullivan v. State, ex rel. O’Connor (1932), 125 Ohio St. 387, bears upon the question in the instant case. It states:
“Candidates for nomination to offices on county committees are required to comply with all mandatory provisions of the statute, and having so complied by producing petitioners who are of the same political party as the candidate, and such petitioners having acknowledged and made the oath required, the failure of the officer who takes the acknowledgment and administers the oath to petitioners, to legibly sign his name and to print his name below his signature and to give his official designation as such officer, are technical defects which will not. invalidate such petition.”
*183In State, ex rel. Cline, v. Henderson (1965), 4 Ohio St. 2d 7, the question was whether erroneous dates, entered in the jurats of the notary accompanying the affidavits executed by the candidate in connection with his statement of candidacy appearing on three of six part-petitions, were sufficient to invalidate such part-petitions. In the per curiam opinion in that case, at page 10, this court said:
“In the instant case, the only variance from the original was in the dates in the jurats of the notary public. This would not mislead anyone signing the petition. To disqualify a candidate from seeking public office on such a minor technicality, which could easily occur by mistake or inadvertence, would serve no public purpose.”
In the case of State, ex rel. Schwarz, v. Hamilton County Board of Elections (1962), 173 Ohio St. 321, the part-petition referred to therein contained 28 names but the circulator swore in his affidavit that the number was 27. The board of elections determined that all of the signatures on the part-petition were invalid. This court, in deciding the case, stated at page 323:
“* * * we think that the determination made by the board against the validity of the petition was too technical, unreasonable and arbitrary — in short, an abuse of discretion — and that upon the facts which respondent had in its possession it was under the clear legal duty to approve and accept the petition and place relator’s name on the primary ballot as a candidate for nomination to the office he seeks.”
The instant action, which seeks to prohibit Frances P. Bolton and A. L. DeMaioribus from becoming candidates for delegates to the Eepublican National Convention to be held in 1968, is based upon the technicality that the notary public inadvertently omitted his signature and the imprint of his seal from the jurat which follows the admittedly valid affidavit of the circulator on one of the candidates’ part-petitions.
No challenge is made to the affidavit of the candidates, nor to the affidavit of the circulator. This is a technical defect in the prima facie proof of compliance with the *184statute with regard to the jurat of the notary public, rather than a failure to comply with the statutory requirements for becoming a candidate and for circulating a petition to have a name placed upon the ballot.
The public policy which favors free competitive elections, in which the electorate has the opportunity to make a choice between candidates, outweighs the arguments for absolute compliance with each technical requirement in the petition form, where the statute requires only substantial compliance, where, in fact, the only omission cannot possibly mislead any petition signer or elector, where there is no claim of fraud or deception, and where there is sufficient substantial compliance to permit the board of elections, based upon the prima facie evidence appearing on the face of the jurat which is a part of the petition paper, to determine the petition to be valid.
Under such circumstances, where a board of elections declares such a part-petition to be valid, such board does not abuse its discretion and an injunction will not issue to declare such part-petition invalid and prohibit the printing upon the ballot of the names of the candidates contained in such petition.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

HeRbbet, SchNeider and BrowN, JJ., concur.
ZimmermaN and Matthias, JJ., dissent.